Citation Nr: 1646662	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  09-31 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel







INTRODUCTION

The Veteran had active military service from November 1967 to November 1970, with additional service as part of the reserves.

The present matter comes to the Board of Veteran's Appeals (Board) on appeal following a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran had requested and been scheduled for a Board videoconference hearing. The Veteran was notified by a June 2013 letter of the hearing scheduled for July 2013, but failed to report. As such, his hearing request was considered withdrawn. 38 C.F.R. § 20.704 (2015). The Veteran submitted a statement in October 2013 stating that he moved years ago and that "[d]ue to the timeliness of the VA's appeal system, the [V]eteran was unaware of a scheduled videoconference hearing . . . ." However, the Veteran has not requested a rescheduled hearing, and the Board continues to consider the hearing request withdrawn. In fact, in the October 2013 statement the Veteran did not request a hearing, but rather stated that he is "requesting an opportunity to have his case decided before the [B]oard if the remand is not adjudicated in granting of benefits." Furthermore, the Board notes that Informal Hearing Presentations were submitted in August 2013 and February 2016, and that both briefs do not request a rescheduled hearing. As such, the Veteran's hearing request continues to be construed as withdrawn.

The record before the Board consists of the Veteran's electronic record known as Virtual VA/VBMS.

In August 2013 and March 2016, the Board remanded the claim for further development. This issue of whether there has been substantial compliance with the Remand directives is moot given the outcome of this decision.




FINDINGS OF FACT

1. The Veteran had excessive noise exposure during service.

2. The Veteran is competent to report having experienced tinnitus since service.


CONCLUSION OF LAW

1. Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). In this case, as to the claim of service connection for tinnitus, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires the chronic disease to have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he was exposed to excessive noise during his service, resulting in tinnitus. He asserts that he has ringing in the ears that has been present since his exposure to noise in service. 

Service treatment records do not show complaints of or treatment for tinnitus. However, upon review of the Veteran's claims file, the Board concedes in-service acoustic trauma. The Board finds that the Veteran's assertions as to his acoustic trauma in service are generally consistent with his service as documented and described. To that end, in August 2008 the Veteran asserted that he was exposed to loud noise while on active duty attached to the 411th transportation company and the artillery unit attached to the 56th artillery command, during which he was constantly exposed to ammunitions and loud construction equipment. Moreover, at the November 2008 VA examination, the Veteran reported that he fired artillery in service, and was exposed to the noise from firing M-14, M-60, and 45 caliber pistols. In December 2008, the Veteran again stated that "[w]hile on active duty in the US Army, I was exposed to loud noise while working at various sites."

The Veteran's military personnel and service records corroborate the Veteran's assertions. The DD-214 indicates that the Veteran last served as part of the artillery while on active duty and received recognition for his sharpshooter M-14 skills. 

Again, the Board is mindful that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Ledford, 3 Vet. App at 89. Instead, the Board credits the Veteran as a reliable historian of his experiences and noise exposure in service. See Jandreau, 492 F.3d at 1377. For these reasons, the Board concedes that the Veteran was exposed to excessive noise in service. 

The evidence of record documents that the Veteran has current tinnitus inasmuch as the Veteran has credibly stated that he currently has ringing in his ears. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran was competent to as to the ringing in his ears because ringing in the ears is capable of lay observation). Because tinnitus is observable by a layperson, the Board finds the Veteran's observation both competent and credible evidence of a current disability. 

The November 2008 VA audiological examination noted the Veteran's complaint of tinnitus and, after a review of the Veteran's file and service military records, opined that it "is less likely as not that this tinnitus is a result of exposure to noise during his 1967 to 1970 active duty tour," noting that the Veteran asserts noise exposure and the onset of tinnitus while serving on the National Guard rather than active service. However, in a December 2008 statement, the Veteran clarified that he was exposed to loud noises during active duty and that "[a]t first, [he] did not notice or even know what tinnitus was. Over the years [he] started hearing a ringing in [his] ears which would become louder during quiet times."

Upon remand, the Veteran was afforded another VA audiological examination in March 2014. The examiner opined that it is "less likely than not (less than 50% probability) caused by or a result of military noise exposure." The examiner supported his opined with the following rationale: 
"The service medical records were silent for complaints of acoustic trauma, hearing loss, or tinnitus. There were no notations or statements by the veteran on the form for separation in 1970 regarding the notice of tinnitus during service. Audiometric test results at the time of entrance in 1967 and the time of separation in 1970 both revealed bilateral hearing to be within normal limits, with no shift in hearing thresholds. Distortion product otoacoustic emissions performed this day at the compensation and pension testing revealed bilateral results present at all test frequencies, thus indicating no damage to the cochlea."

However, upon review, in a March 2016 Remand, the Board conceded the Veteran's noise exposure in service and remanded the matter for an addendum opinion concerning the nexus. The examiner was reminded that absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Davidson, 591 F.3d 1313; Ledford, 3 Vet. App at 89. 
Therefore, an addendum opinion was provided in March 2016. Yet, once again, the examiner focused on the medical evidence contained within the service treatment records, and failed to discuss the Veteran's conceded noise exposure in service and the Veteran's assertions. Specifically, the examiner stated,
"Damage to the cochlea from acoustic trauma/hazardous noise exposure during military service can be ruled out by the evidence of no shift in hearing thresholds upon separation from active service, and the current presence of otoacoustic emissions. To restate: the veteran separated from the military with hearing that was within normal limits bilateral, with no shift in hearing thresholds, thus negating the presence of functional damage to the cochlea."

However, again, the Board notes that absence of in-service evidence of a disability during service is not always fatal to a service connection claim. See Davidson, 591 F.3d 1313; Ledford, 3 Vet. App at 89. The Board further recognizes that, in this case, the Veteran himself is of the opinion that such a link exists between his current tinnitus and active service. As the Veteran stated in the December 2008 Statement in Support of Claim, he was exposed to acoustic trauma in service and, although he did not know what it was, he heard ringing in his ears and such ringing has continued over the years and since service. While a lay person, he is capable of opining on medical questions that fall within the realm of common knowledge. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).Tinnitus, or ringing in the ears may be observed and described by a lay person. Jandreau, 492 F.3d 1372; Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Moreover, the Board finds his statements as to tinnitus since service to be credible. Accordingly, any doubt regarding the onset of the Veteran's current tinnitus must be resolved in the Veteran's favor. 

Following a review of the medical and lay evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current tinnitus began in service. Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that evidence of noise exposure, current tinnitus, and continuity of symptoms since his honorable period of service, support a grant of entitlement to service connection for tinnitus. See Walker, 708 F.3d 1331; see also 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 



ORDER

Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


